323 F.2d 655
UNITED STATES of America, Appellant,v.BETHLEHEM STEEL COMPANY, Appellee.
No. 8825.
United States Court of Appeals Fourth Circuit.
Reargued September 23, 1963.
Decided October 17, 1963.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Harrison L. Winter, District Judge.
Herbert Pittle, Atty., Dept. of Justice (Ramsey Clark, Asst. Atty. Gen., Roger P. Marquis and S. Billingsley Hill, Attys., Dept. of Justice, and Joseph D. Tydings, U. S. Atty., on brief), for appellant.
David R. Owen (Semmes, Bowen & Semmes, Baltimore, Md., on brief), for appellee.
Before SOBELOFF, Chief Judge, and HAYNSWORTH, BOREMAN, and J. SPENCER BELL, Circuit Judges, sitting en banc. (BRYAN, Circuit Judge, not participating.)
PER CURIAM.


1
The opinion of the panel that heard this case initially is hereby withdrawn, and the judgment below is affirmed on the opinion of the District Court. D.C., 215 F. Supp. 62 (D.Md.1962).


2
Affirmed.